Order entered December 17, 2012




                                         In The
                                  Court of [ppeat6


                                  No. 05-12-00696-CR

                       GUSTAVO RENE CASTILLO, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 7
                                Dallas County, Texas
                        Trial Court Cause ~o. F09-58463-¥

                                       ORDER
      Appellant’s December 13, 201:2 motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to February 12, 2013.




                                               JUSTICE